DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed on 03/29/2022 is acknowledged. Claims 1-6 are currently amended. 
Claims 1-6 are pending in the instant application.

Response to Arguments
Applicant’s arguments, filed 03/29/2022, with respect to Claims 1, 5, and 6 have been fully considered and are persuasive.  The rejections of Claims 1, 5, and 6 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in two interviews with Michael Shariff on 06/15/2022 and 06/21/2021.
“for its intended use” in amended Paragraph 7 is deleted and replaced with –for their intended use—
“to provide the exercise bike machine—in amended Paragraph 11 is deleted and replaced with –to provide an exercise bike machine—in all instances.
“is to that the exercise bike machine” in amended Paragraph 15 is deleted and replaced with –is that the exercise bike—
“extending away from respective one of the one or more handles” in line 3 of Claim 5 is deleted and replaced with – extending away from a respective handle of the one or more handles--
“the bottom section” in line 20 of Claim 5 is deleted and replaced with –the bottom frame section—
“the bottom section” in line 18 of Claim 6 is deleted and replaced with –the bottom frame section--—
“extending away from respective one of the one or more handles” in line 38 of Claim 6 is deleted and replaced with – extending away from a respective handle of the one or more handles—

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, no prior art was found which taken along or together teaches or fairly suggests the cross member having a first extension element extending therefrom and the reinforcement member having a second extension element extending therefrom; wherein the second frame is removably connectable to the first frame by a first mechanical connection formed between the first connection member extending from the rear end of the first frame and the first extension element extending from the cross member of the second frame, and by a second mechanical connection formed between the second connection member extending from the rear support tube and the second extension element extending from the reinforcement member of the second frame in conjunction with the other limitations of Claim 1.
Claims 2-4 are rendered allowable by virtue of their dependency on Claim 1.
Regarding Claim 5, no prior art was found which taken along or together teaches or fairly suggests the second frame is removably connectable to the first frame by a first mechanical connection formed between the first connection member extending from the rear end of the first frame and the first extension element extending from the cross member of the second frame, and by a second mechanical connection formed between the second connection member extending from the rear support tube and the second extension element extending from the reinforcement member of the second frame in conjunction with the other limitations of Claim 5.
Regarding Claim 6, no prior art was found which taken alone or together teaches or fairly suggests the second frame is removably connectable to the first frame by a first mechanical connection formed between the first connection member extending from the rear end of the first frame and the first extension element extending from the cross member of the second frame, and by a second mechanical connection formed between the second connection member extending from the rear support tube and the second extension element extending from the reinforcement member of the second frame in conjunction with the other limitations of Claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H FORSTNER whose telephone number is (571)272-6213. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 5712724966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H FORSTNER/Examiner, Art Unit 3784                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754